Citation Nr: 1613593	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  03-12 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for glaucoma, to include as secondary to sickle cell retinopathy.

2.  Entitlement to service connection for bilateral detached retinas, to include as secondary to sickle cell retinopathy.

3.  Entitlement to service connection for chalazion of the left eye, to include as secondary to sickle cell retinopathy

4.  Entitlement to an initial rating in excess of 30 percent disabling with an additional 10 percent rating for active pathology from July 1, 1997 to February 15, 2001 for sickle cell retinopathy. 

5.  Entitlement to an initial rating in excess of 50 percent disabling with an additional 10 percent rating for active pathology from February 15, 2001 to April 21, 2005 for sickle cell retinopathy.



REPRESENTATION

The Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to June 1997.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2000 rating decision by the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO).

In December 2003, the Veteran appeared at a hearing before a Veterans Law Judge, who has since retired from the Board.  Pursuant to 38 C.F.R. § 20.707, the Veteran was afforded a new hearing, which was held in July 2012 before the undersigned Veterans Law Judge.  Transcripts of the hearings are in the Veteran's file.  

In June 2004, June 2009, June 2013, and September 2014, the Board remanded the case to the RO for additional development.  

During the pendency of the appeal, in a February 2003 rating decision, the RO increased the rating for the Veteran's bilateral eye disability from 30 percent to 50 percent, effective February 15, 2001, the date of a VA examination and also granted an additional 10 percent rating for active pathology.  In July 2013, the RO awarded the effective date for an additional 10 percent rating for active pathology to the date the Veteran initially filed his claim, July 1, 1997.  

In a March 2009 rating decision, the Veteran was granted an extraschedular rating of 70 percent with an additional 10 percent rating for active pathology for his bilateral eye disability, in accordance with 38 C.F.R. § 3.321(b)(1), effective April 21, 2005.  The Veteran expressed satisfaction with the 70 percent rating in a document dated September 2009, which the Board interprets as covering the period from April 21, 2005 to the present.  As to the period before April 21, 2005, the Veteran continued his appeal for a higher rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The issues of service connection for chalazion of the left eye and an increased rating for bilateral sickle cell retinopathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Glaucoma is aggravated by the Veteran's service connected sickle cell retinopathy.

2.  Bilateral detached retinas are caused by the Veteran's service connected sickle cell retinopathy.


CONCLUSION OF LAW

The criteria for service connection for glaucoma are met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.30, 3.310 (2015).

The criteria for service connection for bilateral detached retinas are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Secondary service connection may also be warranted for disability proximately due to or the result of a service connected disorder and where aggravation of a nonservice connected disorder is proximately due to or the result of a service- connected disability. 38 C.F.R. § 3.310(a).  Secondary service connection requires (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995)(en banc).  

The Veteran is service connected for bilateral sickle cell retinopathy.  At all relevant times, the Veteran asserts his eye disability warrants a higher rating.  

The medical evidence in the file reveals the Veteran may have additional eye conditions.  In September 2014, the Board remanded the Veteran's claim and directed that the Veteran be provided a VA examination to include, in part, a determination of any eye disability other than sickle cell retinopathy.  The examiner was then asked for each additional disability, to provide an opinion on whether it was caused or aggravated by sickle cell retinopathy.  

The Veteran was provided a VA examination in December 2014.  The examiner prepared a January 2015 report with an addendum dated in July 2015.  The examiner diagnosed three additional disabilities of the eye: glaucoma, detached retinas in both eyes, and chalazion of the left eye, specifically, the left upper eye lid.  He stated the sickle cell retinopathy is the probable underlying cause for the retinal problems.  The examiner determined that glaucoma had been aggravated by the sickle cell retinopathy because it caused glaucoma complications that progressed to the point where the Veteran had numerous laser treatments in the right eye and two in the left eye.

The examiner explained that the sickle cell retinopathy caused the detached retinas, noting that his sickle cell disease is proliferative and showed leakage in fovea and active neovascularization.  This eventually resulted in the right eye retinal hemorrhage and detachment that occurred in 1997.  The examiner determined this event resulted from residuals of sickle cell retinopathy.   The left eye retina occurred later, approximately March 2012, when VA referred the Veteran to an outside physician for further treatment.

The Board finds that the VA examiner's opinion to be highly probative as it presents the medical opinion of a competent expert, informed by review of the claims file, and presented with a persuasive discussion of the examiner's rationale. The Veteran has sickle cell retinopathy.  In the opinion, the expert stated the etiology of the detached retinas is the sickle cell retinopathy and glaucoma has been aggravated by sickle cell radiculopathy.  He based his findings on review of the medical records as well as the findings in his examination.

The Board resolves any reasonable doubt in favor of the Veteran and finds that service connection for glaucoma and detached retinas are warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102.
ORDER

Entitlement to service connection for glaucoma is granted.

Entitlement to service connection for bilateral detached retinas of both eyes is granted.


REMAND

As noted, the VA examiner in January 2015 stated the Veteran has chalazion of the left eye.  In July 2015, he stated chalazion of the left eye is not secondary to sickle cell retinopathy.  He did not, however, provide any rationale or basis for the opinion.  When the Board relies on a medical opinion, such opinion must be adequate for judicial review.  D'Aries v. Peake, 22 Vet.App. 97, 104 (2008).  A medical opinion is considered adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Id. (quoting Green v. Derwinski, 1 Vet.App. 121, 124 1991)); see also Stefl v. Nicholson, 21 Vet.App. 120, 123 (2007).

Turning to his claim for an increased rating for retinopathy, with apologies to the Veteran, the Board has determined that this matter must be remanded once again for further development.  The Veteran is service connected for sickle cell retinopathy which has affected both his visual acuity and his field of vision.  The record before the Board contains several vision field tests that are not sufficiently interpreted to allow the Board to rate the Veteran's disability under Diagnostic Code 6006.  

For instance, the Veteran's field of vision was tested in August 1999.  It appears that the test was not the Goldman visual field testing referred to in the schedular criteria.  The only interpretation stated the left eye was normal and the right eye was outside normal limits.  The report did not include the numerical limits of the remaining visual fields in each of eight 45-degree principal meridians.  Similar tests one of the right eye in September 2001 also do not record the degree of the visual field at each principal meridian.

In February 2003, the Veteran's field of vision appears to have been tested and there is a chart documenting a Goldman visual field test.  For the left eye, there are two loops or circles are drawn through the meridians and it is not clear to the Board which one represents the limits of the Veteran's field of vision at that time.  It also has a large dark spot and other markings, the meaning of which are unclear to the Board.  The record before the Board contains a general, overall interpretation of the results, but the interpretation of the Goldman visual field test did not record the specific concentric contraction for any of the measured meridians.  Stated another way, there are no numeric interpretations.  Interpretation of these tests is necessary to determine whether the Veteran's meets the criteria for a higher rating under Diagnostic Code 6006.  

Therefore, the Board in September 2014 determined that a remand is warranted to provide the necessary interpretation.  The examiner, in his addendum, provided an overall interpretation for the visual field test results, but expressed in terms of the percentage of the Veteran's total loss.  Unfortunately, a percentage interpretation still does not allow the Board to determine the correct rating using the numerical limits of the remaining visual fields in each of eight 45-degree principal meridians.

The Board thus finds the examination is inadequate and a new VA examination must be provided to the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).A previous remand confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the examiner who conducted the December 2014 examination, if available, prepare an addendum opinion, and if necessary, conduct a new examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  The examiner is asked to prepare an addendum opinion 

The examiner is asked to provide numeric interpretations of the Goldman test in February 2003 as well as any subsequent Goldman test and if feasible, the visual field tests in August 1999, and September 2001.  The examiner is instructed that the interpretation should be expressed in terms of a numeric interpretation of the extent of the Veteran's field of vision along each of the eight 45-degree principal meridians.  See Diagnostic Code 6006.

The examiner is also asked to explain the clinical significance of any additional markings on these tests such as the large dark spot and other markings on the February 2003 test for the left eye.  

The examiner is also asked to provide his rationale for concluding in July 2015 that chalazion of the left eye is not caused by sickle cell retinopathy.  

A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

2.  After the development requested is completed, readjudicate the claim for service connection for chalazion of the left eye and an increased rating for diabetic retinopathy.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


